        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 1 of 47



JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment & Natural Resources Division

TYLER M. ALEXANDER (CA 313188)
JENNIFER A. NAJJAR (CO 50494)
EMMA L. HAMILTON (CA 325360)
Trial Attorneys
Natural Resources Section
Environment & Natural Resources Division
P.O. Box 7611
Washington, D.C. 20044-7611

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 NEIGHBORS AGAINST BISON             )         Case No. 1:19-cv-3144-BAH
 SLAUGHTER, et al.,                  )
                                     )
 Plaintiffs;                         )         OPPOSITION TO PLAINITFFS’
                                     )         MOTION FOR A TEMPORARY
           v.                        )         RESTRAINING ORDER AND
                                     )         PRELIMINARY INJUNCTION
 THE NATIONAL PARK SERVICE, et al., )
                                     )
 Defendants.                         )         Administrative Procedure Act Case,
 ___________________________________ )         5 U.S.C. §§ 701 et seq.




                                           1
               Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 2 of 47



                                                   TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

          I.         The Interagency Bison Management Plan (“IBMP”) ............................................. 3

                     A.         Development of the IBMP .......................................................................... 4

                     B.         IBMP Partner Roles .................................................................................... 5

                     C.         Bison Hunting in the Northern Management Area ..................................... 7

STATUTORY STANDARDS ...................................................................................................... 11

          I.         APA....................................................................................................................... 11

          II.        NEPA .................................................................................................................... 12

STANDARD OF REVIEW .......................................................................................................... 12

ARGUMENT ................................................................................................................................ 13

          I.         Plaintiffs Have No Likelihood of Success on the Merits. ..................................... 13

                     A.         Plaintiffs Have No Likelihood of Success on their Argument that
                                “The Forest Service Unreasonably Regulated the Land Congress
                                Assigned it to Regulate ............................................................................. 13

                     B.         Plaintiffs Have No Likelihood of Success on their Argument that
                                “The Park Service Can Control the Bison Hunting in Beattie Gulch,”
                                Let Alone that It Must. .............................................................................. 19

                     C.         The Agencies Analyzed the Impacts of Bison Management in the
                                IBMP EIS, and Plaintiffs’ Challenge to that Analysis is Time Barred ..... 24

                     D.         There Are No Significant Changes to the IBMP or Significant New
                                Circumstances Requiring a Supplemental EIS ......................................... 28

          II.        Plaintiffs Fail to Show Irreparable Harm .............................................................. 32

                     A.         Plaintiffs’ Alleged ..................................................................................... 33

                                i.         Plaintiffs’ Alleged “Increased-Risk-of-Harm” Injuries are
                                           Insubstantial and Improbable. ....................................................... 33

                                ii.        Plaintiffs’ Alleged Aesthetic Injuries Do Not Establish a
                                           Clear and Present Need for Equitable Relief ................................ 36

                                                                       i
            Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 3 of 47



          III.       Plaintiffs’ delay counsels against a finding of irreparable harm........................... 38

          IV.        The Balance of Equities and Public Interest Counsel Against an Injunction ....... 39

CONCLUSION ............................................................................................................................. 42




                                                                    ii
       Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 4 of 47




                                   EXHIBIT INDEX

Exhibit                                        Name
  1     Declaration of Timothy C. Reid, National Park Service Bison Program Coordinator
        Memorandum of Agreement Between the Confederated Salish and Kootenai Tribes,
        the Confederated Tribes of the Umatilla Indian Reservation, the Nez Perce Tribe,
  2
        and the Confederated Tribes and Bands of the Yakama Nation for Coordination of
        Bison Harvest in Beattie Gulch, Gardiner, Montana (October 24, 2017)
  3     Declaration of Mary Erickson, Custer Gallatin National Forest Supervisor
  4     2019 Montana Bison Hunting Regulations, Mont. Dep’t of Fish, Wildlife, and Parks
  5     2008 Adaptive Adjustments to the IBMP (December 17, 2008)
  6     2013 Area Closure Notice, Gallatin National Forest
  7     2016 Forest Order, Custer Gallatin National Forest
  8     2018 Forest Order, Custer Gallatin National Forest




                                           iii
         Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 5 of 47



                                        INTRODUCTION

       Plaintiffs’ Complaint and emergency motion take aim at operating instructions issued

nearly one year ago that provide guidance to various State of Montana agencies, Indian tribes,

and federal agencies on how to implement an annual harvest of Yellowstone bison. The harvest

occurs on federal land each winter, when the herd naturally migrates from Yellowstone National

Park to an area of the Gallatin National Forest. The harvest is one tool used each year by the

tribes and state and federal agencies to implement a bison management plan that was the product

of intensive collaboration, environmental analysis, and public participation. The planning and

coordination among these different sovereigns to manage the Yellowstone bison, a species that is

important and iconic (including to the affected tribes) – yet which also carries the risk of disease

transmission and damage to both natural resources on federal lands and private property if its

numbers and movements are not carefully controlled – comports with the constitution’s scheme

of cooperative federalism for management of wildlife on federal lands but subject to the State’s

police power and the Tribes’ treaty rights.

       Plaintiffs cite generic organic statutes and a narrow provision of the Yellowstone

Management Act addressing the “dispos[al] of surplus” bison to argue that the Plan has

improperly assigned regulatory authority over Beattie Gulch bison hunting to the State, and seek

an injunction of the hunt – an activity that does not rely on any federal agency action for its

authorization – as preliminary relief. But the language of the authorities Plaintiffs cite does not

carry the weight Plaintiffs would have the Court give it. Plaintiffs’ claims brought under NEPA

are also unlikely to succeed, since they fail to meet the regulatory threshold that would require

the agency to supplement the analysis that occurred in connection with the original plan.

Moreover, Plaintiffs’ decisions to bring their lawsuit in a forum unconnected to the relevant



                                                  1
         Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 6 of 47



events, parties, and resources, and in an emergency posture despite the fact that the most recent

action identified occurred almost a year ago (and that the hunting has been occurring annually

for more than a decade), counsel against any award of emergency relief by this Court. As

Defendants demonstrate below, Plaintiffs meet none of the four factors they must satisfy to

justify the “extraordinary remedy” of an injunction, and their motion should either be transferred

without decision to the District of Montana, or simply denied.


                                          BACKGROUND

        The American bison is an indelible symbol of the west—a critical resource that

historically provided food, clothing, fuel, tools, and shelter to Plains tribes and settlers alike.

Pls.’ Mot. for a TRO and a Prelim. Inj., P. & A. in Supp. (“Pls.’ Br.”), Ex. B (IBMP EIS), 362-

63. Today, bison remain an essential component of the Greater Yellowstone ecosystem, which

spans millions of acres across parts of Idaho, Montana and Wyoming. But modern land and

resource management interests also require that the native bison population be carefully managed

to maintain healthy ecosystems and rangelands and protect valuable livestock interests.

        Yellowstone National Park provides a sanctuary for a wild and free ranging population of

bison up to a certain limit. IBMP EIS, i. The Park, however, is not a self-contained ecosystem,

and bison often migrate off the Park in winter in search of food, where they may interface with

private property and cattle. IBMP EIS, i; see Pls.’ Br.”, Ex. H, ECF No. 4-16, 4-5 (IBMP Record

of Decision (“ROD”)). In recent history, bison have been known to carry brucellosis,1 a disease

that can pass from migrating bison to livestock. Federal and State agencies have long sought to



1
 Brucellosis is a disease caused by the bacteria Brucella abortus that can cause abortions, still
births, and premature live births in infected bison, elk, and cattle. IBMP EIS, ix-x; xliv-xlv. In
humans, brucellosis manifests as undulant fever. Id.


                                                   2
         Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 7 of 47



maintain a robust, free-ranging wild bison population while balancing the need to protect other

resource values within the Park and on public lands and while limiting the risk of disease

transfer. Id.

   I.      The Interagency Bison Management Plan (“IBMP”)

        The long-term management of bison has been complicated by several interrelated factors:

(1) Yellowstone National Park and the state and federal lands outside the park have a limited

land base and resource tolerance to support free-ranging bison; (2) bison roam across different

jurisdictions managed by different state and federal agencies; and (3) those state and federal

agencies have different goals and responsibilities as they relate to the bison. IBMP ROD 4-5;

Declaration of Timothy C. Reid (“Reid Decl.”) ¶ 6 (attached here as Ex. 1). Both state and

federal entities have recognized that:

        [w]hen bison leave Yellowstone National Park and enter Montana, the management
        responsibilities and authorities change. Within the boundaries of Yellowstone
        National Park, the Secretary of the Interior has exclusive jurisdiction to manage the
        park’s natural resources, including the bison. Outside the park the State of Montana
        has the management authority over the bison. When the bison are on national forest
        system lands, the U.S. Forest Service has responsibilities under federal laws to
        provide habitat for the bison, a native species. Federal law requires APHIS to
        control and prevent the spread of communicable and contagious diseases of
        livestock. Because of these mandates,…a coordinated, cooperative management
        regime . . . provide[s] consistency and reliability to the process.

IBMP ROD, 6. Moreover, several Indian tribes have treaty-based hunting rights that include the

right to hunt bison on certain lands outside the Park. Hunters from the authorized treaty tribes

and a smaller number of state hunters—permitted by their responsible tribal and state entities

respectively—participate in an annual bison hunt on state and National Forest System land near

the Park. Pls.’ Motion for a TRO and a Prelim. Inj., P. & A. in Supp., Ex. D, ECF No. 4-12 at 6




                                                 3
         Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 8 of 47



(“2019 Winter Plan”). Each sovereign2 manages and administers its own hunting regulations,

permitting systems, and safety agreements, and each enforces regulations for hunters under their

jurisdiction by sending game wardens to the hunting areas. See, e.g., 2017 Tribal Memorandum

of Agreement (Ex. 1); 2019 State of Montana Bison Hunting Regulations (Ex. 4); Pls.’ Br. Ex. C

(“2018 State Letter”). The Forest Service and Park Service do not have authority to regulate

bison hunting beyond Yellowstone’s borders. Reid Decl. ¶ 4; Declaration of Mary C. Erickson

(“Erickson Decl.”) ¶ 4 (attached here as Ex. 3).

           A. Development of the IBMP

       After decades of planning and negotiations over how to best coordinate bison

management in the Yellowstone area, the Interagency Bison Management Plan (“IBMP”) was

adopted in 2000. Its original members were the Park Service, Forest Service, U.S. Department

of Agriculture’s Animal and Plant Health Inspection Service, Montana Department of Livestock,

and Montana Department of Fish Wildlife, and Parks. The federal agencies published a Final

Environmental Impact Statement (“FEIS”) analyzing the environmental impacts of the IBMP

and a Record of Decision (“ROD”) adopting the IBMP.3 IBMP ROD, 6. Since then, the IBMP

Partners have issued annual updates and operations plans to respond to changing management

conditions. See 2008 IBMP Adaptive Management Plan (Ex. 5). The IBMP is explicit,

however, that the annual operations plans and related changes “will be applied within the




2
        The Confederated Salish and Kootenai Tribes, Nez Perce Tribe, Shoshone-Bannock
Tribes, Confederated Tribes of the Umatilla Reservations, Confederated Tribes and Bands of the
Yakama Nation, and Blackfeet Nation have reserved aboriginal hunting rights on open and
unclaimed lands within the State of Montana. Each tribe has its own regulations governing its
bison hunt. The State of Montana regulates hunting for state hunters. As discussed infra, the
federal agencies named in this action have no role in permitting or regulating hunting.
3
        The State of Montana also compiled a state EIS and issued a state ROD adopting the IBMP,
which incorporated the federal FEIS and federal ROD. See Pls.’ Br. Ex. L ECF 4-20, 20.

                                                   4
         Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 9 of 47



framework of the existing IBMP and will not alter the basic management direction or goals of

the original plan.” Id. at 1.

        The IBMP ROD prescribes this form of adaptive management to accomplish its principal

goal of maintaining a free-ranging population of wild bison and preventing the transmission of

brucellosis. See IBMP ROD, 32 (“Implementation of management actions by the agencies will

be conducted in accordance with this Plan and any memorandum of understanding and/or

procedure agreements developed by the agencies, which may provide agency personnel with

flexibility to achieve the objectives of the actions set forth in this plan.”). The process thus

provides the opportunity for IBMP partners to modify elements of the plan based on new

research and changing conditions, so long as these changes remain within the scope of actions

contemplated in the FEIS and ROD. IBMP ROD, 32. Through adaptive management changes,

the IBMP partners have increased tolerance for bison outside the Park to promote healthy

population numbers in the herd. See, e.g., 2016 IBMP Adaptive Management Plan, 3; Reid Decl.

¶ 6.

            B. IBMP Partner Roles

        While the IBMP provides the framework for coordination and cooperation between

federal, State, and tribal governments, it does not alter or enlarge the jurisdiction of any of its

signatories. Rather, the IBMP directs its partners to coordinate to best manage bison in the

region as an exercise of cooperative federalism. See Kleppe v. New Mexico, 426 U.S. 529, 545-

46 (1976); Defs. of Wildlife v. Andrus, 627 F.2d 1238, 1248 (D.C. Cir. 1980); Wyoming v. United

States, 279 F.3d 1214, 1226 (10th Cir. 2002) (“Historically, States have possessed broad trustee

and police powers over the wildlife within their borders, including wildlife found on Federal

lands within a State.”) (citations and internal alterations omitted)).



                                                   5
          Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 10 of 47



          The IBMP acknowledges that the Park Service has exclusive jurisdiction over bison

management actions within the boundaries of Yellowstone National Park. IBMP ROD, 6. The

“Park Service develops an annual Population Status Report that contains a recommendation to

the IBMP partners for the number of animals to be removed from the bison population to balance

anticipated population growth with available tolerance land base.” Reid Decl. ¶ 6. This

recommendation, which is incorporated into the Annual Winter Operations Plan, is “developed

by National Park Service biologists” using population models based on studies of the herd within

Park boundaries throughout the summer. Id. Bison may be removed from the population in

various ways, including Park Service capture and removal to approved slaughter facilities. Id.

¶ 7. State-regulated public bison hunting outside the Park is another population control tool, one

which the IBMP recognizes as a desirable option for managing the population and distribution of

Yellowstone bison under appropriate conditions.4 See Pls.’ Br. Ex. L, ECF 4-18 at 3 (“Montana

Hunting EA”) (citing IBMP EIS). As bison exit the Park, wildlife management authority shifts

from the Park Service to the State of Montana. See 2019 Winter Plan 11.

          Montana Fish, Wildlife and Parks administers state-regulated public hunting outside the

Park, including on Forest System lands. See IBMP ROD, 15; see also Erickson Decl. ¶ 4 (“NFS

lands are generally open to hunting and recreational shooting.”). Fish, Wildlife, and Parks has

direct authority to enforce hunting regulations outside Yellowstone National Park and the direct

authority to close hunting areas to state licensees. See, e.g., 2018 State Letter. Indeed, in recent

years the State has proposed hunting closures “to address hunter safety issues.” See id.; see also

Pls.’ Br. Ex. V, ECF-19 (State enforcement memorandum listing various state regulations aimed

at addressing concerns about the safety of hunters). The Montana Department of Livestock



4
    Hunting is specifically prohibited inside of the Park by federal law. 16 U.S.C. § 26.
                                                   6
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 11 of 47



manages other bison-related issues, including disease prevention and control, outside of the Park.

2019 Winter Plan 11.

       The IBMP recognizes that the Forest Service’s main responsibility with respect to bison

under the Gallatin National Forest Plan and statutory authority is to maintain bison habitat.

IBMP ROD, 14. The Forest Service’s interest in bison management is to “insure appropriate

stewardship of National Forest lands” and “recognize and support the exercise of tribal treaty

rights while addressing basic safety and resource protection needs.” Erickson Decl. ¶ 3.

       To help coordinate these various roles and effectively implement adaptive changes to the

IBMP each year, the IBMP partners draft and publish annual Winter Operations Plans. 2019

Winter Plan 14. Winter Operations Plans contain updated information about bison tolerance

zones, hunting safety protocols, and various methods and levels of bison harvesting that will be

implemented in the upcoming year. See generally id. Updated Winter Operations Plans require

the signature of all the IBMP Partners and must be published online by December 31. But if the

Partners fail to reach a consensus and approve a new plan, the most-recent Winter Operations

Plan will remain in effect until replaced by subsequent updates. Partner Protocols 5. These

“annual operations plans, including the 2019 Winter Plan, serve as implementation and

coordination agreements between the agencies” but do “not authorize or permit bison hunting.”

Erickson Decl. ¶ 8.

           C. Bison Hunting in the Northern Management Area

       State-regulated bison hunting has been taking place on state and federal lands outside

Yellowstone National Park for nearly 15 years. The Montana State EIS and ROD adopting the

IBMP incorporated the federal FEIS by reference and contemplated that the Environmental

Assessment process would be used to consider introducing public hunting as a population



                                                 7
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 12 of 47



management tool in the event the State Legislature authorized bison hunting in Montana.

Montana Hunting EA at 4-5.5 In 2004, the Legislature did so. Id. at 5; see also MONT. CODE.

ANN. §§ 87-1-216(2)(c) (Wild Buffalo or bison as species in need of management – policy –

department duties) and 87-2-730 (Special Wild Buffalo License – Regulation). Following state

authorization, Fish, Wildlife, and Parks prepared an environmental assessment and issued a 2005

decision notice allowing hunting by permit on certain public and private lands. Pls.’ Br. Ex. P,

ECF. 4-24 at 26-27; see also Pls.’ Br. Ex. E, ECF-13 at 5 (“2011 Adaptive Change Memo”).

Since 2005, state and tribal hunters have been participating in winter bison hunts on Custer

Gallatin National Forest land. See Pls.’ Ex. F, ECF-14 at 18.

    The IBMP divides bison management into in a western management area and a northern

management area, and further divides each into numbered zones with various bison management

schemes based on the unique characteristics of each area. See IBMP ROD, 29-30. Beattie Gulch,

at issue in this case, falls within Zone 2 in the larger northern management area. See Tribal

MOA at 9-10 (illustrating Beattie Gulch area). Separately, Montana Fish, Wildlife, and Parks,

manages bison hunting by district, and Beattie Gulch falls within the broader Gardiner Hunting

District 385. See 2018 State Letter.

     These spatial distinctions are important because Plaintiffs’ claims center on Beattie Gulch

and their motion for emergency relief ties hunting statistics derived from the broader Gardiner

Hunting District as solely attributable to the much smaller Beattie Gulch area. Compare Pl’s Br.

at 13 (citing a 2017 Status Report on the Yellowstone Bison Population for the assertion that

during the 2016-2017 winter hunting season “hunters had killed 389 bison in Beattie Gulch”)




5
  Bison hunting had previously been authorized by the State of Montana through the 1980s and
into the early 1970s. IBMP EIS, 303.
                                                8
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 13 of 47



with Pls.’ Br. Ex. F, ECF-14 at 8, 9 (the actual report Plaintiffs’ cite, which appears to show that

389 bison were harvested that year in the IBMP’s entire northern management area). The

IBMP’s 2018 Annual Report shows that during the 2017-2018 hunting season, 279 bison were

harvested throughout the Gardiner Hunting District. 2018 IBMP Annual Report 10.

       The IBMP partners are committed to ensuring that all bison management activities in the

northern management area, including public hunting, are conducted safely. And the IBMP

partner agencies have worked diligently to this end within the framework of each entity’s

jurisdiction and authority. For example, in 2013, the Forest Service issued a permanent shooting

closure for a portion of Beattie Gulch bordering the Yellowstone River. Erickson Decl. ¶ 5; see

also 2013 Closure Order (Ex.6). In 2015, after working closely with private property owners and

hunting tribes to identify solutions to neighboring landowners’ concerns, the IBMP Partners

agreed to respect a 150-yard buffer above the county road inside of which there would be no

shooting and no bison remains left behind. Erickson Decl. ¶ 5. In December 2016, the Forest

Service issued a shooting closure making this buffer zone—now referred to as the “Clean

Zone”—an official and enforceable “no shooting” area. 2016 Closure Order (Ex. 7). The “Clean

Zone” closure is renewed each year to promote safety and minimize conflict between hunters and

landowners. See 2018 Closure Order (Ex. 8). Similarly, in response to concerns of traffic

congestion and bison remains along the county road, in 2015 the Forest Service opened a federal

administrative road in Beattie Gulch to allow hunters to retrieve bison without overburdening the

public road. See Erickson Decl. ¶ 5.

       The State of Montana—the IBMP partner agency with regulatory and enforcement

authority to actually manage hunting—has also been working for years to ensure that the hunt is

safe for all participants. See Pls.’ Br. Ex. V, ECF-19 (“[T]he State of Montana intends to enforce



                                                  9
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 14 of 47



all safety-focused state law and regulations upon all hunters in both the Gardiner and West

Yellowstone basins while hunters are present for hunting bison.”). On National Forest System

land within Montana, the state is the entity empowered to regulate—or forbid—bison hunting,

and the state exercises this authority when necessary. See 2018 Letter. The state has recognized

that hunting presents safety concerns for hunters, but has not opined on risks to property owners,

neighbors, or visitors not participating in the hunt. See Ex. V at 1.

       Tribal entities have also collaborated to ensure safe hunting conditions. In 2017, four

federally recognized tribes with treaty-reserved rights to hunt in the Yellowstone region6 entered

into a Memorandum of Agreement (“2017 Tribal MOA”) to “support the Parties’ efforts to

maintain a regular, predictable, safe, and respectful bison hunt in Beattie Gulch, Gardiner,

Montana.” 2017 Tribal MOA 1. Through the MOA, the tribes “seek to accomplish this purpose

by specifying mutually agreeable hunt protocols for Beattie Gulch, as well as the common safety

regulations and provisions they intend to prioritize for enforcement . . . .” Id.7 The tribes have

thus adopted common bison hunt protocols for the Beattie Gulch area, from limiting the number

of total hunters who can be in Beattie Gulch at a given time to designating a “lead hunter” from

that group to ensure that all hunters follow the detailed hunt protocols and safety regulations.

Tribal MOA at 7. Safety protocols include determining “a safe approach strategy and shooting

direction” and “[c]oordinat[ing] with other hunters to determine a safe, orderly, and fair order of



6
  The four parties to the 2017 MOA are the Confederated Salish and Kootenai Tribes, the
Confederated Tribes of the Umatilla Indian Reservation, the Nez Perce Tribe, and the
Confederated Tribes and Bands of the Yakama Nation. These four tribes conduct the highest
volume of treaty hunting in the region, and other hunting tribes are encouraged to abide by its
safety protocols. See MOA; Tim’s Comments.
7
  The MOA also discusses how “[w]hile each Tribe has the inherent right to independently set its
own season, harvest regulations, and enforcement mechanisms, the congested nature of Beattie
Gulch necessitates close coordination between the Parties to ensure the safety of hunters,
enforcement officers, and the surrounding community.” Tribal MOA 1.
                                                 10
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 15 of 47



fire and harvest to minimize herd disturbance, stampeding, wounding loss, and hunter conflict,

taking into account changing conditions on the ground.” 2017 MOA at 7. Each tribal signatory

to the MOA has agreed to “have law enforcement at Beattie Gulch anytime it has a permitted

hunter or hunters in Beattie Gulch.” 2017 MOA at 8.

                                  STATUTORY STANDARDS
   I.      APA

        Because NEPA does not provide a cause of action, this Court’s review of Plaintiffs’

claims is circumscribed by the highly deferential standard found in the APA. 5 U.S.C. §§ 702,

704; Karst Envtl. Educ. and Prot., Inc. v. EPA, 475 F.3d 1291, 1297 (D.C. Cir. 2007). The APA

provides two causes of action: (1) claims to “compel agency action unlawfully withheld or

unreasonably delayed” and (2) claims that a discrete, final agency action is “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law” 5 U.S.C. § 706. As to § 706(1),

a court may only compel agency action “legally required.” Norton v. So. Utah Wilderness All.,

542 U.S. 55, 63-64 (2004); accord Anglers Conservations Network v. Pritzker, 809 F.3d 664,

670 (D.C. Cir. 2016) (explaining that § 706(1) grants judicial review only if a federal agency has

a ‘ministerial or non-discretionary’ duty amounting to a ‘specific, unequivocal command.’”

(quoting Norton, 542 U.S. at 63-64.)

        As to § 706(2), the question is not whether the Court itself would have made the same

decision, because “the court is not empowered to substitute its judgment for that of the agency.”

Citizens to Pres. Overton Park v. Volpe, 401 U.S. 402, 415-16 (1971) (citations omitted). Rather,

the Court must uphold the decision if the agency followed required procedures, evaluated

relevant factors, and reached a reasoned decision that did not constitute a clear error of judgment

or exceed the bounds of its statutory authority. Id. It is the plaintiff’s burden to prove that these




                                                 11
         Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 16 of 47



criteria are not met and that the agency’s decision was arbitrary and capricious. Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins., 463 U.S. 29, 43 (1983).

   II.      NEPA
         The National Environmental Policy Act (“NEPA”) is a procedural statute that requires

federal agencies to consider the impacts of, and alternatives to, federal actions significantly

affecting the environment. 42 U.S.C. §§ 4321, 4331. Its purpose is to ensure that federal

agencies take a “hard look” at the environmental consequences of their proposed actions before

deciding to proceed. Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350–51

(1989). Although NEPA establishes procedures by which agencies must consider the

environmental impacts of their actions, it does not dictate substantive results. Id. at 350.

         Postdecision, supplemental NEPA analysis is appropriate where either: (1) the agency has

substantially changed the action from that analyzed in an earlier NEPA document or (2)

substantially new information has come to light bearing on environmental concerns. 40 C.F.R. §

1502.9. Case law, however, “make[s] clear that an agency need not supplement an EIS every

time new information comes to light after the EIS is finalized, Marsh v. Or. Natl. Res. Council,

490 U.S. 360, 373 (1989), but instead only where “there remains ‘major Federal actio[n]’ to

occur, and if the new information is sufficient to show that the remaining action will ‘affec[t] the

quality of the human environment’ in a significant manner or to a significant extent not already

considered.” Id. at 374 (citation omitted).

                                   STANDARD OF REVIEW

         A preliminary injunction is an extraordinary and drastic remedy, never available as of

right. Munaf v. Green, 553 U.S. 674, 689 (2008) (citation omitted); see also Winter v. Natural

Res. Def. Council, 555 U.S. 7, 20 (2008). “As an extraordinary remedy, courts should grant such

relief sparingly,” Konarski v. Donovan, 763 F. Supp. 2d 128, 133 (D.D.C. 2011), and “the party

                                                 12
         Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 17 of 47



seeking injunctive relief bears a substantial burden to show that the party is entitled to such an

extraordinary remedy.” Competitive Enters. Inst. v. U.S. Dep’t of Agric., 954 F. Supp. 265, 269

(D.D.C. 1996); see also Am. Coastal Line Joint Venture, Inc. v. U.S. Lines, Inc., 580 F. Supp.

932, 935 (D.D.C. 1983); Sea Containers Ltd. v. Stena AB, 890 F.2d 1205, 1208 (D.C. Cir. 1989).

         This circuit applies the traditional four-part test for issuing a preliminary injunction. A

party seeking injunctive relief pursuant to a motion for a preliminary injunction must show: (1) a

substantial likelihood of success on the merits; (2) that he would suffer irreparable injury if the

injunction were not granted; (3) that the balance of the equities tips in his favor; and (4) that the

public interest would be furthered by the injunction. Winter, 555 U.S. at 10; Sherley v. Sebelius,

644 F.3d 388, 392 (D.C. Cir. 2011); Chaplaincy of Full Gospel Churches v. England, 454 F.3d

290, 297 (D.C. Cir. 2006). The movant has the burden to show that all four factors are satisfied

by clear and convincing evidence. Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1296

(D.C. Cir. 2009). A preliminary injunction is inappropriate where Plaintiffs have sat on their

rights; “such delay implies a lack of urgency and irreparable harm.” Open Top Sightseeing USA

v. Mr. Sightseeing, LLC, 48 F. Supp. 3d 87, 90 (D.D.C. 2014) (quoting Newdow v. Bush, 355 F.

Supp. 2d 265, 292 (D.D.C. 2005).


                                            ARGUMENT

    I.      Plaintiffs Have No Likelihood of Success on the Merits.

         Plaintiffs enjoy no likelihood of success on the merits. Each of Plaintiffs arguments

either fails to state a claim, or else fails entirely under the relevant statutory standards.

            A. Plaintiffs Have No Likelihood of Success on their Argument that “The Forest
               Service Unreasonably Regulated the Land Congress Assigned it to Regulate.”




                                                   13
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 18 of 47



       Plaintiffs argue that the Forest Service has violated the APA by failing to adequately

consider the impacts of hunting on Forest Service lands and by failing to explain why the Forest

Service has closed some lands to hunting but not others. Neither argument states a claim. The

Forest Service considered the impacts of bison management—including impacts related to one

tool for that management (hunting)—on National Forest System lands in the 2000 IBMP EIS,

and any challenge to that analysis is long-since time-barred. Further, because Congress has

chosen to leave National Forest System land open to hunting as a generally allowed use, and

because the Forest Service thus has taken no final agency action to “approve” hunting on the

Gallatin National Forest, the Forest Service was not required to conduct any additional analysis

of the issue. Nor is the Forest Service required to explain its lack of a decision to close other

areas of the Forest; inaction is not reviewable under the “arbitrary and capricious” standard of 5

U.S.C. § 706(2), and a closure cannot be compelled under 5 U.S.C. § 706(1). For these reasons,

Plaintiffs’ have no likelihood of success on these claims.

       The Forest Service manages National Forest System lands under the principles of

“multiple-use” and “sustained yield.” 16 U.S.C. § 1604; 16 U.S.C. § 528; see also Lands

Council v. Powell, 395 F.3d 1019, 1025 n.2 (9th Cir. 2005) (“The national forests, unlike

national parks, are not wholly dedicated to recreational and environmental values.” (citation

omitted)); Cronin v. U.S. Dep’t of Agric., 919 F.2d 439, 448 (7th Cir. 1990) (same). As required

by the National Forest Management Act, the Gallatin National Forest Plan sets forth “[t]he

management philosophy of the Gallatin Forest” and guides the Forest in managing competing

demands for resources. Gallatin National Forest Plan i.8 The forest is generally open to hunting;




8
 The Forest Plan requires that the Forest “[p]rovide a variety of hunting opportunities,” id. at III-
71, and recognizes that the current supply of big game hunting opportunities on the forest “falls
                                                 14
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 19 of 47



as the Forest Service website explains, “the rules are simple: Follow the state laws and

regulations pertaining to hunting, including seasons, dates and licensing.” United States Forest

Service, Know Before You Go: Hunting, https://www.fs.fed.us/visit/know-before-you-go/hunting

(last visited Oct. 29, 2019).

       Earlier this year, Congress—through the John D. Dingell, Jr. Conservation, Management,

and Recreation Act (“Dingell Act”)—reaffirmed that National Forest System land is generally

open and available for hunting. The Dingell Act provides in relevant part that “Federal land

shall be open to hunting, fishing and recreational shooting, in accordance with applicable law,”

16 U.S.C. § 7912(a), unless closed “for reasons of public safety, administration, or compliance

with applicable laws.” Id. § 7913(a)(1).9 The law also requires that, in the event of a closure, the

Forest Service “designate the smallest area for the least amount of time that is required,” id.

§ 7913(a)(2), and follow a certain procedure. Id. at § 7913(b). The Forest Service retains

discretion to close portions of the Forest to shooting and hunting when it determines those

closures are necessary, 36 C.F.R. § 261.50(a) (2018) (describing closure authority with a

permissive “may”), and the Forest has done so recently in response to health, safety, vehicle

traffic, and aesthetic concerns regarding the bison hunt. See, e.g., 2018-2019 Closure Order;

2017-2018 Closure Order; Erickson Decl. ¶¶ 5-7.

       Though Plaintiffs are plainly not satisfied with the extent of those closures, Plaintiffs

cannot direct this Court to any authority supporting their arguments that the Forest Service was

required to issue a more expansive enclosure. None of the statutes or regulations to which




short of demand.” Id. at V-9, V-14. For recreation activities, including hunting, the Forest Plan
describes “closures” as a management tool “of last resort.” Id. at II-14.
9
  The Dingell Act does not apply to lands that were not open to hunting or other recreational
shooting activities on March 12, 2019, and thus does not impact Yellowstone National Park.
                                                 15
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 20 of 47



Plaintiffs cite entitles them to the remedy they seek, or any remedy at all. Pls.’ Br. 18 (citing 16

U.S.C. § 551; 16 U.S.C. § 521a; 16 U.S.C. § 1609; 16 U.S.C. § 551a; 16 U.S.C. § 553; 36 C.F.R.

§ 261.53(e)). Nor do Plaintiffs make any mention of—or make effort to grapple with—

Congress’ disfavor of closures as expressed most recently in the Dingell Act. 16 U.S.C.

§ 7913(a)(2).

       Instead, Plaintiffs argue that the Forest Service was required to conduct more analysis of

hunting and its impacts before “approving the hunting configuration in the 2019 Winter Plan.”

Pls.’ Br. 19-20. As a factual matter, although Forest Service “approval” is not required to hunt

on National Forest System lands, the Forest Service did consider the impacts of bison

management—including hunting as a management tool—in the IBMP EIS.10 See, e.g., IBMP

EIS, 49 (discussing the State of Montana’s role in regulating hunting and historical bison

hunting); id. at 294-95 (discussing hunting on the Gallatin National Forest as “a major

recreational use”); id. at 303 (discussing the historical hunts of the mid-1980s and early 1990s);

id. at 333 (discussing bison hunting, and “[h]unting in general . . . [as] a natural part of

ecosystems, . . . a natural human activity[,] and may be ‘an instinct after millions of years.’”); id.

at 123-36 (discussing a proposed alternative where hunting is used as the primary management

tool to maintain herd size); id. at 362-66 (discussing treaty hunting rights in the Yellowstone area

and historical evidence of hunting by American Indiana tribes). Further, and as a threshold

matter, Plaintiffs cannot challenge the sufficiency of the analysis now, nearly twenty-years after

it was completed. See Chenault v. McHugh, 968 F. Supp. 2d 268, 272 (D.D.C. 2013) (explaining



10
  Plaintiffs repeatedly mischaracterize the IBMP ROD as “promis[ing]” additional NEPA
analysis of the impacts on hunting. The ROD actually states that the federal agencies “cannot
opine as to the necessity of additional NEPA compliance to implement a public hunt as part of
the Joint Management Plan.” IBMP ROD, 15. Because the Forest Service is not taking any
affirmative steps to “implement a public hunt,” no additional NEPA analysis is due.
                                                  16
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 21 of 47



that actions seeking review of final agency actions are subject to a six-year statute of limitations

that is “jurisdictional . . . and as such must be strictly construed.”).

        Finally, as a substantive matter, Plaintiffs’ argument misunderstands the cooperative

federalism scheme that governs wildlife management on National Forest System lands. See

Kleppe, 426 U.S. at 545-46 (recognizing that “the States have broad trustee and police powers

over wild animals within their jurisdictions” where Congress has not restricted that power);

Wyoming, 279 F.3d at 1226 (“Historically, States have possessed broad trustee and police powers

over the wildlife within their borders, including wildlife found on Federal lands within a State.”)

(citations and internal alterations omitted); Utah Native Plant Soc’y v. U.S. Forest Serv., No.

2:16-cv-56-PMW, 2017 WL 822098, at *4 (D. Utah, Mar. 2, 2017), aff’d as modified, 923 F.3d

860 (10th Cir. 2019) (“A hallmark of the Forest Service’s federal land management duties is the

Forest Service’s obligation to work cooperatively with the states to balance the federal

government’s interest in land management with the state’s traditional police powers.”).

Congress has not expanded the Forest Service’s role to manage bison on the Gallatin National

Forest beyond the responsibilities in the Forest Plan and applicable statutes to manage habitat,

and the Forest Service thus does not “approve”—or, for that matter, reject—hunting

configurations.11 Rather, Congress has decided that the baseline condition for National Forest

System land is to remain open to hunting as part of the multiple-use scheme. The Forest Service

is not required to analyze or explain that decision.

        Plaintiffs also argue that, in issuing the closure order under 36 C.F.R. § 261.50(a) (2018)

that established the Beattie Gulch Clean Zone, the Forest Service was required to explain its




11
  As discussed supra, the State of Montana regulates hunting under the traditional police power
of the several states to manage animal populations within their borders.
                                                   17
          Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 22 of 47



decision to not close other parts of the Forest. Pls.’ Br. 19. This argument fails for at least three

reasons. First, it is an attempt to allege a “stand-alone” APA claim, and fails as a matter of law.

See Cobell v. Babbitt, 91 F. Supp. 2d 1, 29 (D.D.C. 1999), aff’d and remanded sub nom. Cobell

v. Norton, 240 F.3d 1081 (D.C. Cir. 2001) (“th[e] right to review of administrative action

[afforded by the APA] does not stand alone; persons seeking APA review must show some

independent statutory right to which they are entitled”); Detroit Int’l Bridge Co. v. Gov’t of

Canada, 192 F. Supp. 3d 54, 78 (D.D.C. 2016), aff’d, 875 F.3d 1132 (D.C. Cir. 2017) (“When

deciding whether an agency action was arbitrary or capricious, courts must determine the scope

of the duty imposed on the agency by Congress in the relevant substantive statute.”). Plaintiffs

have not identified any statute allegedly violated by the Forest Service’s implicit “decision” not

to close other areas of the Forest, or explained how that “decision” could be “arbitrary and

capricious” absent such authority. At bottom, this argument thus presents nothing for the Court’s

review.

          Second, taken to its logical endpoint, Plaintiffs’ theory would impose a duty on the Forest

to explain why any given closure does not extend to a larger area, or even to the entire forest.

Such a presumption would be contrary to the long-recognized principle that a decision not to

take an enforcement step is “generally committed to an agency’s absolute discretion,” Heckler v.

Chaney, 470 U.S. 821, 831 (1985), and thus not judicially reviewable. Plaintiffs have not

identified any substantive statute providing the Forest Service with guidelines to follow in

deciding whether a closure should issue, and the statutes on which they do rely—e.g., 16 U.S.C.

§ 551 (requiring the Secretary of Agriculture to regulate the forests to prevent their destruction),

16 U.S.C. § 553 (requiring Forest Service officers to aid in state law enforcement efforts

regarding natural resources)—are “drawn so that a court would have no meaningful standard



                                                  18
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 23 of 47



against which to judge the agency’s exercise of discretion” to issue or not issue a closure order.

Citizens for Responsibility & Ethics in Washington v. FERC, 892 F.3d 434, 439 (D.C. Cir. 2018).

Further, to the extent Congress has provided guidelines, those guidelines disfavor closure and

require the Forest Service to limit closures to only “the smallest area for the least amount of time

that is required.” 16 U.S.C. § 7913(a)(2).

       Third and finally, to the extent Plaintiffs arguments are construed as a claim of

entitlement to agency action unlawfully withheld or unreasonably delayed under 5 U.S.C.

§ 706(1), Plaintiffs have no claim of right to a closure order. Put simply, shooting closures are

not the type of “legally required” agency action that may be compelled by courts. Norton v. So.

Utah Wilderness All., 542 U.S. 55, 63-64 (2004); accord Anglers Conservation Network v.

Pritzker, 809 F.3d 664, 670 (D.C. Cir. 2016) (explaining that “§ 706(1) grants judicial review

only if a federal agency has a ‘ministerial or non-discretionary’ duty amounting to ‘a specific,

unequivocal command.’” (quoting Norton, 542 U.S. at 63-64)). Courts have recognized that

closure orders of this type are not the sort of discrete, ministerial actions that may be compelled

under § 706(1), and have likewise rejected attempts—similar to the case at bar—to advance

time-barred § 706(2) claims under the guise of a “failure to act” claim. Hells Canyon Pres.

Council v. U.S. Forest Serv., 593 F.3d 923, 933-34 (9th Cir. 2010).

       Plaintiffs’ arguments regarding the Forest Service’s legal authority to issue closures of

National Forest System land to hunting fail to state a claim. Consequently, Plaintiffs enjoy no

likelihood of success on those arguments.

           B. Plaintiffs Have No Likelihood of Success on their Argument that “The Park
               Service Can Control the Bison Hunting in Beattie Gulch,” Let Alone that It
               Must.
       Plaintiffs devote a considerable number of pages in their brief to recounting the history of

the bison in the west, all in service to the facially implausible argument that the seven words

                                                 19
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 24 of 47



“sell or otherwise dispose of surplus buffalo” evince a congressional intent to usurp Montana’s

traditional police role over hunting within its borders and therefore require the Park Service to

intervene. These arguments fail. The Park Service has consistently interpreted its jurisdiction

over wildlife management to end at Yellowstone’s borders, and that interpretation is entitled to

deference. Moreover, even if the Park Service could micromanage hunting outside Yellowstone,

Plaintiffs have not identified any authority requiring it to do so, or even requiring it to consider

doing so. Finally, contrary to Plaintiffs’ arguments, the National Park Service did thoroughly

analyze the impacts of bison management—including hunting as a management tool—in the

IBMP EIS, and Plaintiffs cannot challenge that analysis now. Plaintiffs have no likelihood of

success on these claims.

       As discussed supra, although “Congress has traditionally allotted the authority to manage

wildlife to the states,” Defs. of Wildlife, 627 F.2d at 1248, “Congress may, if it wishes, pre-empt

state management of wildlife on federal lands.” Id. (citing Kleppe, 426 U.S. at 539-41).

Through 16 U.S.C. § 36, Congress has chosen to override some state authority over the

Yellowstone bison herd:

       The Secretary of the Interior is authorized, in his discretion and under regulations
       to be prescribed by him, to give surplus elk, buffalo, bear, beaver, and predatory
       animals inhabiting Yellowstone National Park to Federal, State, county, and
       municipal authorities for preserves, zoos, zoological gardens, and parks. He may
       sell or otherwise dispose of the surplus buffalo of the Yellowstone National Park
       herd, and all moneys received from the sale of any such surplus buffalo shall be
       deposited in the Treasury of the United States as miscellaneous receipts.

“Congress made this provision to shield the National Park Service from the economic burden of

surplus Yellowstone bison and from the lack of available range for the surplus bison.” W.

Watersheds Project v. Salazar, 766 F. Supp. 2d 1095, 1102 (D. Mont. 2011), aff’d, 494 F. App’x

740 (9th Cir. 2012).



                                                 20
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 25 of 47



       The Park Service has chosen to exercise its authority to manage the Yellowstone herd

through the IBMP, which “established a plan to adaptively manage Yellowstone bison as wild

and free-ranging while also reducing the risk of transmission of brucellosis to Montana cattle.”

W. Watersheds Project, 494 F. App’x at 742. “[T]he Park Service has discretion to manage the

Yellowstone bison at levels that can be accommodated on the available range,” id. (citing

Intertribal Bison Coop. v. Babbitt, 25 F.Supp.2d 1135, 1138 (D.Mont.1998), aff’d sub nom.,

Greater Yellowstone Coal. v. Babbitt, 175 F.3d 1149 (9th Cir.1999)), and has chosen to exercise

that discretion, in part, by allowing limited state and tribal hunting of surplus bison. See 2019

Winter Ops. Plan 6-7; IBMP EIS, 123-36 (discussing an alternative that would employ hunting

outside the Park as the primary means of culling surplus bison); Id. at 177 (discussing preferred

alternative employing “an adaptive management approach); Id. at 192-93 (discussing population

management goal of keeping the number of bison around 3,000); December 1, 2011

Memorandum to File Discussing Adaptive Management Adjustments to IBMP 2-3, 5 (discussing

adjustment to IBMP to “recognize tribal treaty rights for hunting bison” the impacts of which

“are consistent with Alternative 3 of the FEIS and the environmental assessment completed by

[Montana].”).

       The Park Service has consistently interpreted Congress’ grant of jurisdiction over the

bison to end at the park’s boundaries, and that “[o]utside the park, in Montana, wildlife-

management and wildlife-damage cases are supervised by the Montana Department of Fish,

Wildlife and Parks.” IBMP EIS, 46; accord Greater Yellowstone Coal. v. Babbitt, 952 F. Supp.

1435, 1445 (D. Mont. 1996) (describing Park Service “written policy” as calling “for joint

management of Yellowstone bison with the State of Montana . . . .”). Plaintiffs disagree, and so

strain to construe “sell or otherwise dispose of surplus buffalo” as imposing an affirmative a duty



                                                21
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 26 of 47



on the Park Service to manage the bison herd beyond the park’s boundaries. Pls.’ Br. 22-26. No

such grant of jurisdiction appears on the plain face of the statute, and this Court’s inquiry should

go no further. See City of Arlington v. F.C.C., 569 U.S. 290, 296-97 (2013) (courts reviewing an

agency’s construction of a grant of jurisdiction should first consider “whether Congress has

directly spoken” and, if so, “the court . . . must give effect to the unambiguously expressed intent

of Congress.” (quoting Chevron U.S.A. v. Nat. Res. Def. Council, 467 U.S. 837, 842-43

(1984))).12

       Even if the statute were ambiguous enough to support an inkling of Congress’ intent to

abridge traditional state powers over wildlife—which, again, is not even hinted at on the face of

the statute—the next question in this Court’s inquiry would be whether the Park Service’s

interpretation “is based on a permissible construction of the statute.” Id. (quoting Chevron, 467

U.S. at 843). And at the very least, the Park Service’s interpretation is permissible. Plaintiffs’

narrative regarding the history of the Yellowstone amendments goes nowhere; legislative history

should not be employed to introduce ambiguity into statutory language, U.S. ex rel. Totten v.

Bombardier Corp., 380 F.3d 488, 494 (D.C. Cir. 2004), and “courts have no authority to enforce

alleged principles gleaned solely from legislative history that has no statutory reference point.”

Int’l Bhd. of Elec. Workers, Local Union No. 474 v. N.L.R.B., 814 F.2d 697, 700 (D.C. Cir. 1987)

(citations omitted).

       But even assuming arguendo that Plaintiffs are correct, and that the Park Service is

empowered to supplant Montana’s traditional role by managing bison outside Yellowstone,

nothing in the statute imposes a duty on the Park Service to do so. Section 36 authorizes the




12
  In challenging the Park Service’s longstanding interpretation of its jurisdiction, Plaintiffs make
no mention of City of Arlington.
                                                 22
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 27 of 47



Secretary of the Interior to exercise “discretion” and states that the secretary “may sell or

otherwise dispose of the surplus buffalo of the Yellowstone National Park herd” but that “all

moneys received . . . shall be deposited in the Treasury of the United States . . . .” 16 U.S.C. §

36 (emphasis added). “The traditional, commonly repeated rule is that shall is mandatory and

may is permissive,” Anglers Conservation Network, 809 F.3d at 671 (quoting ANTONIN SCALIA

& BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 112 (2012)), and

“when a statutory provisions use both ‘shall’ and ‘may,’ it is a fair inference that the writers

intended the ordinary distinction.” Id. (citations omitted). The plain reading of the statute then,

guided by the “traditional rule,” is that Congress granted permissive authority to the Park Service

to exercise whatever authority is granted by the phrase “sell or otherwise dispose of surplus

buffalo.” Nothing imposes an obligation on the Park Service to exercise its authority to the

fullest extent, and Plaintiffs concede this point. Pls.’ Br. 29.

       Plaintiffs next attempt a sleight-of-hand, arguing that the “2019 Winter Plan . . .

arbitrarily and capriciously implemented the Yellowstone Management Act Amendments and

violated the APA” because the Park Service “has never considered using its authority beyond the

Yellowstone boundary.” Pls.’ Br. 28-29. This argument lacks merit. First and foremost, as

described supra, the Park Service has no authority to manage beyond the park’s boundaries. But

in any event, Plaintiffs’ argument that the Park Service was required to consider possible

authority extending beyond the boundaries of Yellowstone is untethered from any statutory

mandate. Nothing in § 36 requires the Park Service to consider anything in deciding how to “sell

or otherwise dispose of surplus buffalo,” and no regulations constrain the Park Service’s

discretion either. Nor can Plaintiffs direct this court to any statute instructing the Park Service

on what information to include in annual operations documents like the 2019 Winter Plan. In



                                                  23
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 28 of 47



other words, the Park Service’s choice of method to dispose of surplus buffalo is “committed to

agency discretion by law and thus judicially unreviewable.” Delta Air Lines, Inc. v. Export-

Import Bank of the U.S., 718 F.3d 974, 977-76 (D.C. Cir. 2013) (citing Heckler, 470 U.S. at

830).

        Of course, NEPA requires that agencies consider a reasonable range of alternatives when

evaluating the impacts of a major federal action. 40 C.F.R. § 1502.14 (2018); see also Theodore

Roosevelt Conservation P’ship v. Salazar, 661 F.3d 66, 72 (D.C. Cir. 2011). But the 2019

Winter Plan is not a NEPA document nor a major federal action—it is a document implementing

the IBMP as adopted through the IBMP ROD, the NEPA obligations for which were satisfied in

the IBMP EIS. As discussed supra and in more detail infra, any challenge to the sufficiency of

the analysis in the IBMP EIS is long since time-barred. Plaintiffs attempt to circumvent the

statute of limitations by disguising their NEPA claims as a challenge to the 2019 Winter Plan is

unavailing.

        Plaintiffs’ arguments regarding the Park Service’s jurisdiction over bison outside of

Yellowstone go nowhere; nothing on the face of the statute suggests that Congress intended to

expand the Park Service’s geographical jurisdiction through allowing the Secretary of the

Interior to “sell or otherwise dispose of surplus buffalo,” and to the extent there is any ambiguity

on that question, the agency’s construction is at the very least permissible. Further, Plaintiffs

cannot challenge the adequacy of the analysis in the IBMP EIS nearly twenty years after that

analysis was completed. Plaintiffs have no likelihood of success on these theories.

              C. The Agencies Analyzed the Impacts of Bison Management in the IBMP EIS,
                 and Plaintiffs’ Challenge to that Analysis is Time Barred


        Plaintiffs argue that NEPA required the agencies to analyze adaptive management

decisions implementing the IBMP as “connected actions” in a new EIS, and that their failure to
                                                 24
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 29 of 47



do so constitutes improper segmentation. Pls.’ Br. 29-30. This argument is another attempt to

challenge the sufficiency of the analysis in the IBMP EIS, and is foreclosed under the six-year

statute of limitations for APA claims. Further, Plaintiffs’ segmentation claim fails because the

agency did consider all aspects of bison management in the single IBMP EIS. Because any

challenge to the IBMP EIS is time barred, this Court lacks jurisdiction over these claims, and

consequently Plaintiffs have no likelihood of success.

       In the IBMP EIS, the agencies thoroughly analyzed the impacts of bison management on

the environment. As relevant here, that analysis included the impacts of hunting as a

management tool to implement the IBMP. See, e.g., IBMP EIS, 123-36 (discussing the “Hunting

Alternative”); id. at 134-35 (discussing how the State would manage hunting in a similar manner

to other big game species, that hunting regulations would be strictly enforced, but that

“[l]icensed hunters would not be otherwise restricted or assisted by agency personnel.”).

Subsequent management actions and adaptive management decisions are not new actions

requiring a new NEPA analysis; they are implementations of the action discussed in the IBMP

EIS and approved in the IBMP ROD. See Mayo v Reynolds, 875 F.3d 11, 20-21 (D.C. Cir. 2017)

(holding that the Park Service was not required to perform a new NEPA analysis for each action

implementing the Jackson Elk Herd Plan); see also, e.g., December 1, 2011 Memo; State of

Montana Final Bison Hunting Environmental Assessment II (“Hunting was not included in the

early phases of the management plan, but it was not precluded, and the Final EIS (National Park

Service 2000) included an intensive analysis of hunting that implied that hunting could be

adopted as a management tool when conditions were appropriate.”).

       Plaintiffs argue that, because the IBMP is a major federal action, “NEPA requires [the

agencies] to analyze all direct, indirect, and cumulative impacts of the bison management plan.”



                                                25
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 30 of 47



Pls.’ Br. 32. Plaintiffs are correct, but late to the game; the agencies reached that conclusion

years ago, and so included an extensive analysis of the direct, indirect, and cumulative impacts of

the IBMP in the EIS. See, e.g., IBMP EIS, 375-440 (discussing impacts to the bison population

for each alternative); id. at 611-17 (discussing impacts to human health for each alternative); id.

at 634-55 (discussing impacts to visual resources for each alternative). The six-year statute of

limitations for any challenge to the sufficiency of the IBMP’s analysis “beg[an] to run when the

right of action first accrue[d], which is the date of the final agency action.” Chenault, 968 F.

Supp. at 272 (citations omitted). The last signature on the ROD is dated December 20, 2000,

almost nineteen years ago. IBMP ROD, 46. Plaintiffs’ challenge to the agencies’ analysis

plainly falls outside of the statute of limitations.

        On reply, Plaintiffs may argue that the agency has re-opened the IBMP EIS through

subsequent implementation documents. Those argument should be rejected. The Circuit Court

has explained that “[t]he reopening doctrine allows an otherwise stale challenge to proceed

because the agency opened the issue up anew, and then reexamined . . . and reaffirmed its [prior]

decision.” Nat’l Resources Def. Council v. EPA, 571 F.3d 1245, 1265 (D.C. Cir. 2009) (quoting

P & V Enters. v. U.S. Army Corps of Eng’rs, 516 F.3d 1021, 1023-24 (D.C. Cir. 2008)) (internal

quotation marks omitted). And this Court has cautioned that “[f]or this doctrine to apply,

however, the agency must have, in light of ‘the entire context,’ ‘undertaken a serious, substantive

reconsideration of the [existing] rule.’” Chenault, 968 F. Supp. 2d at 272 (quoting P & V

Enters., 516 F.3d at 1023-1024); accord Sendra Corp. v. Magaw, 111 F.3d 162, 167 (D.C. Cir.

1997) (reopening doctrine may apply where an agency makes a clear statement that it is

reconsidering an issue (citing Morris v. Sullivan, 897 F.2d 553, 558 (D.C. Cir. 1990))). The

annual Winter Operations Plans do not purport to reconsider the IBMP or the analysis in the



                                                   26
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 31 of 47



IBMP EIS. Contra 2019 Winter Ops. Plan 2 (“This document outlines the actions necessary to

implement the Interagency Bison Management Plan (IBMP) as set forth in the general and state

Records of Decision signed in 2000 and modified by adaptive management adjustments since

2005.”). Nor did the 2011 adaptive management changes, which first recognized public and

treaty hunting rights.13 And no other circumstances suggest the agencies were reconsidering the

decisions in the IBMP. In sum, Plaintiffs’ challenges to the analysis in the IBMP EIS are

foreclosed by the statute of limitations, which has not been re-opened by subsequent agency

actions implementing the IBMP.

       Plaintiffs’ segmentation claim similarly lacks merit. CEQ regulations governing scoping

in the NEPA process require agencies to consider whether there are any “[c]onnected actions,

which means that they are closely related and therefore should be discussed in the same impact

statement.” 40 C.F.R. § 1508.25(a)(1) (2018). “An agency impermissibly ‘segments’ NEPA

review when it divides connected, cumulative, or similar federal actions into separate projects

and thereby fails to address the true scope and impact of the activities that should be under

consideration.” Mashack v. Jewell, 149 F. Supp. 3d 11, 31 (D.D.C. 2016) (quoting Del.

Riverkeeper Network v. FERC, 753 F.3d 1304, 1313 (D.C. Cir. 2004)).

       Here, the agencies did not segment their analysis to avoid revealing the significance of

the approved actions, but instead considered all of the actions related to bison management under

the IBMP in a single EIS. That included coordinating with other IBMP members to use state and

tribal hunting as one management tool (among several) in controlling the size of the Yellowstone

herd. Further, while Montana has since engaged in additional environmental analysis to satisfy



13
  Even if the 2011 Memo comes closer to reopening the conclusions in the IBMP EIS,
publication of that document nearly eight years ago is still too far in the past to be of any help to
Plaintiffs. See December 1, 2011 Memo.
                                                 27
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 32 of 47



its obligations under the Montana Environmental Policy Act, See Mont. Final Bison Hunting EA

(2004), no federal action is necessary to approve or facilitate hunting on State of Montana or

National Forest System lands. See IBMP EIS, 44 (discussing each agency’s responsibilities and

jurisdiction); Reid Decl. ¶ 4 (“The National Park Service does not have the authority to

authorize, permit or manage any aspect of hunting, or the land base on which it occurs, outside

the boundaries of the park.”); Erickson Decl. ¶ 4 (“NFS lands are generally open to hunting and

recreational shooting. The Forest Service has no authority to authorize or regulate hunting on

NFS lands.”). Plaintiffs suggest that the federal agencies can control bison hunting “with their

purse strings,” Pls.’ Br. 33, and thus were required to engage in NEPA analysis of Montana’s

hunting practices. Plaintiffs are wrong; no federal funds support state or tribal hunting beyond

normal forest expenditures to aid the State of Montana in enforcing state laws on National Forest

System land, as authorized under 16 U.S.C. §§ 551a, 553. See Reid Decl. ¶ 4; Erickson Decl. ¶

4.

       Plaintiffs’ challenge to the IBMP EIS is untimely, and no subsequent action by the

agencies has re-opened the statute of limitations for the IBMP EIS. Similarly, the agencies did

not improperly segment bison management into multiple decisions, but analyzed all the actions

that compromise bison management in the IBMP EIS. And in any event, no major federal action

approves or implements hunting, which is regulated by the state and tribal entities. Plaintiffs

have no likelihood of success on these claims.

           A. There Are No Significant Changes to the IBMP or Significant New
              Circumstances Requiring a Supplemental EIS

       Finally, Plaintiffs argue that bison hunting at Beattie Gulch is either a “substantial

change” to the actions analyzed in the IBMP EIS or else a “significant new circumstance” so as

to require analysis in a Supplemental Environmental Impact Statement (“SEIS”). Pls.’ Br. 34-


                                                 28
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 33 of 47



36; see also 40 C.F.R. § 1502.9(c)(1) (2018). Neither is correct. Hunting as a bison

management tool was extensively considered in the IBMP EIS, and the preferred alternative

specifically called for adaptive management changes—including the possibility of implementing

state hunting as a population management tool—when the circumstances permitted. And

hunting in Beattie Gulch is not a new circumstance; National Forest System land is generally

open to hunting. Plaintiffs are not likely to succeed on this claim.

       CEQ regulations implementing NEPA require agencies to prepare supplements to EISes

in two scenarios. First, agencies are required to conduct supplemental analyses where they

“make[] substantial changes in the proposed action that are relevant to environmental concerns.”

40 C.F.R. § 1502.9(c)(1)(i). Not all changes require new analysis; agencies are only required to

supplement where changes “cause effects which are significantly different from those already

studied.” Mayo v. Jarvis, 177 F. Supp. 3d 91, 117 (D.D.C. 2016) (quoting Davis v. Latschar,

202 F.3d 359, 369 (D.C. Cir. 2000)); In re Operation of Mo. River System Litg., 516 F.3d 688,

693 (8th Cir. 2008) (“A substantial change that requires an SEIS . . . is one that is not

‘qualitatively within the spectrum of alternatives that were discussed’ in a prior FEIS.” (quoting

Dubois v. U.S. Dep’t of Agric., 102 F.3d 1273, 1292 (1st Cir. 1996))). An agency “is not

required to repeat its analysis simply because the agency makes subsequent discretionary choices

in implementing the program.” Mayo v Reynolds, 875 F.3d 11, 20-21 (D.C. Cir. 2017).

       Second, agencies must supplement their analysis where “[t]here are significant new

circumstances or information relevant to environmental concerns and bearing on the proposed

action or its impact.” 40 C.F.R. § 1502.9(c)(1)(ii). This duty to supplement is guided by a “rule

of reason” under which “an agency need not supplement an EIS every time new information

comes to light after the EIS is finalized.” Mayo, 875 F.3d at 16 (quoting Marsh v. Or. Natl. Res.



                                                 29
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 34 of 47



Council, 490 U.S. 360, 373 (1989)). Instead, a “supplemental EIS is only required where new

information provides a seriously different picture of the environmental landscape.” Natl. Comm

for the New River v. FERC, 373 F.3d 1323, 1330 (D.C. Cir. 2004) (quoting City of Olmstead

Falls v. FAA, 292 F.3d 261, 274 (D.C. Cir. 2002)) (internal quotation marks omitted).

       Neither requirement for supplementation is implicated here. Once again, hunting—

presumptively available at any time on National Forest System lands, subject to reasonable

regulation—was fully analyzed in the IBMP EIS as a management tool for controlling bison

numbers, and was thus “within the spectrum of alternatives that were discussed” in the IBMP

EIS. In re Operation of Missouri River System Litg., 516 F.3d at 693 (citation omitted); see also

IBMP EIS, 123-36 (discussing hunting alternative). Among other impacts, that discussion

analyzed impacts to the bison population itself (IBMP EIS, 401-05), to recreational interests (Id.

at 445-46), to human health (Id. at 613-14 (discussing risk of brucellosis transmission to

hunters)), and to visual resources in the area. Id. at 637-38 (“Hunters and hunting activities

might be visible within viewsheds of surrounding areas. This would be a short-term impact

through the winter hunting season and a minor impact in the viewshed because most viewers

would not readily see these activities. However, to some viewers sensitive to killing of bison,

this would be a major impact.”).14 To the extent Plaintiffs’ claims challenge the adequacy of that




       14
            Here again, Plaintiffs misrepresent the agency’s statement in the ROD as deferring
analysis of hunting until later. Pls.’ Br. 34-35 (characterizing IBMP ROD 15). This is wrong
and impossible to square with substantial attention given to hunting in the EIS. Once again, what
the ROD actually says is “[t]he state FEIS does recognize that additional compliance with the
Montana Environmental Quality Act may be required. Until the federal agencies review actual
bison hunting proposals, we cannot opine as to the necessity of additional NEPA compliance to
implement a public hunt as part of the Joint Management Plan.” IBMP ROD 15. Later, after
reviewing Montana’s environmental assessment of hunting, the agencies concluded that “[t]he
impacts of public and treaty hunts on Yellowstone bison are consistent with Alternative 3 of the
FEIS . . . .” December 1 2011 Memo 5.
                                                30
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 35 of 47



analysis, for all the reasons discussed supra, that challenge is foreclosed by the statute of

limitations.

       Nor has any significant new information come to light. Again, National Forest System

land is generally open to hunting, and so hunting is not a new circumstance. Specifically,

hunting on the Gallatin National Forest is not new; hunting is a major recreational use on the

Gallatin National Forest, IBMP EIS, 294-95, and National Forest System lands “are generally

open to hunting and recreational shooting.” Erickson Decl. ¶ 4. Nor is bison hunting new;

hunting is a “traditional use of bison by humans,” IBMP EIS, xlv-xlvi, bison hunts were held in

Montana in the mid-1980s through early 1990s, IBMP EIS, 303, and bison hunts have been

going on again since 2005. The IBMP EIS documents how the bison itself is an important

cultural resource for American Indian tribes in the Yellowstone area. IBMP EIS, 328, 363.

Plaintiffs aver that the agencies never analyzed the danger to human life posed by hunting

generally and brucellosis specifically. This is also wrong—the agencies explicitly considered

both. IBMP EIS, 135 (explaining that the state will “strictly” enforce its hunting regulations and

that “[h]unters would be notified of the health risks and appropriate precautions for handling

dead bison.”); IBMP EIS, 360-61 (discussing risk of brucellosis transmission to humans from

hunting).

       The plaintiff in Mayo v. Reynolds advanced theories similar to those Plaintiffs advance

here, attempting to “fault[] the Park Service for not preparing a NEPA analysis each year during

the fifteen-year term of the 2007 [Jackson Elk Herd Plan].” Mayo, 875 F.3d at 22. The Circuit

Court rejected the plaintiff’s arguments, holding that “[t]he Park Service’s mere implementation

of the 2007 Plan, without more, did not result in any ‘seriously different picture of the

environmental landscape.” Id. (quoting Nat’l Comm. For the New River, 373 F.3d at 1330).



                                                 31
          Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 36 of 47



There, as here, “the Park Service published a thorough and detailed EIS.” Id. at 21. And there,

as here, the plaintiff could not identify a “material change causing unforeseen environmental

consequences” that would require a supplemental analysis. Id. at 21.

          The agencies have not strayed beyond the bounds of the IBMP EIS’ analysis, nor are

there any significant new circumstances that require additional analysis. Plaintiffs have no

likelihood of success on their duty to supplement claims.


   III.      Plaintiffs Fail to Show Irreparable Harm
          Plaintiffs have failed to demonstrate an irreparable harm to their interests in the absence

of a preliminary injunction. Plaintiffs alleged injuries are highly speculative, but even if

sufficient for standing—which appears at least doubtful—“[a] prospective injury that is

sufficient to establish standing . . . does not necessarily satisfy the more demanding burden of

demonstrating irreparable injury. The D.C. Circuit ‘has set a high standard for irreparable

injury.’” Cal. Ass’n of Private Postsecondary Schools v. DeVos, 344 F. Supp. 3d 158, 170

(D.D.C. 2018) (quoting Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297

(D.C. Cir. 2006)); see also Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1171 n.6 (9th Cir.

2011) (“[A] plaintiff may establish standing to seek injunctive relief yet fail to show the

likelihood of irreparable harm necessary to obtain it.”).

          Plaintiffs must make two showings to demonstrate irreparable harm sufficient to justify

emergency relief. Nat’l Fair Housing All. v. Carson, 330 F.Supp.3d 14, 62–63 (D.D.C. 2018).

“First, the harm must be ‘certain and great,’ ‘actual and not theoretical,’ and so ‘imminent that

there is a clear and present need for equitable relief to prevent irreparable harm.’” League of

Women Voters, 838 F.3d at 7-8 (quoting Chaplaincy, 454 F.3d at 297). Second, Plaintiffs must

show that the harm is “beyond remediation.” Carson, 330 F.Supp.3d 14, 62–63 (D.D.C. 2018)


                                                   32
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 37 of 47



(quoting League of Women Voters, 838 F.3d at 8.). “As with the likelihood of success on the

merits prong, . . . plaintiff[s] bear[] the burden of showing that [they] will suffer irreparable

injury.” See Sierra Club v. U.S. Dept. of Energy, 825 F. Supp. 2d 142, 152 (D.D.C. 2011) (citing

Winter, 555 U.S. at 22).

       Plaintiffs allege four theories of irreparable injury from the ongoing state-authorized

hunt: an increased risk to their physical health and safety; economic injuries related to loss of

real property value and rental income; aesthetic injury from viewing bison hunting; and

procedural harms. ECF No. 4-1, 41. Each of Plaintiffs’ alleged injuries is speculative, and none

warrants emergency relief.

           A. Plaintiffs’ Alleged “Increased-Risk-of-Harm” Injuries are Uncertain,
              Theoretical, and Fail to Show a Clear and Present Need for Equitable Relief.


               i.      Plaintiffs’ Alleged “Increased-Risk-of-Harm” Injuries are
                       Insubstantial and Improbable.
       Plaintiffs allege two injuries may result from an increased risk to their safety from the

annual bison hunt. First, Plaintiffs assert an increased risk of being injured—i.e., an accidental

shooting—as a result of the bison hunt. ECF 4-1 at 42-43. Second, Plaintiffs fear that the

hunted bison may be infected with brucellosis, that infectious remains could be carried off

National Forest System land and onto Plaintiffs’ parcels by carrion birds, that Plaintiffs could

come into contact with those infectious remains, and that Plaintiffs could thus contract undulant

fever. Id. at 38-39. Neither harm is “likely.”

       Even in cases alleging an “increased-risk-of-harm,” injury must be actual or imminent.

See Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 914–21 (D.C. Cir. 2015) (citing NRDC

v. EPA, 464 F.3d 1, 6 (D.C. Cir.2006)). In “increased-risk-of-harm” cases, the plaintiff must

show “both (i) a substantially increased risk of harm and (ii) a substantial probability of harm


                                                  33
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 38 of 47



with that increase taken into account.” Food & Water Watch, 808 F.3d at 914–21 (emphasis

added); see also Clapper v. Amnesty Int’l USA, 568 U.S. at 414). “Disputes about future events

where the possibility of harm to any given individual is remote and speculative” do not

demonstrate the requisite “injury in fact,” Food & Water Watch, 808 F.3d at 914–21, and mere

“allegations of possible future injury are not sufficient.” Clapper v. Amnesty Int’l USA, 568 U.S.

398, 409 (2013) (internal quotations omitted) (emphasis added). Because Plaintiffs’ allegations

of health and safety harm fall below that required to establish constitutional standing, they are a

fortiori insufficient to meet Plaintiffs’ burden to show imminent irreparable harm. Cal. Ass’n of

Private Postsecondary Schools, 344 F. Supp. 3d at 170 (injury-in-fact threshold is lower than

that for irreparable harm).

       Plaintiffs’ claims that the bison hunt increases their risk of harm from gunshot injuries or

the transmission of brucellosis are extremely speculative. Plaintiffs offer no evidence to support

their premise that the hunt is dangerous for non-hunters or that any increase in the number of

bison killed increases the facially implausible risk of being the accidental victim of a gunshot

away from National Forest System land. ECF 4-1, 17. Instead, Plaintiffs cite examples of the

State of Montana discussing risks to participants in the hunt that do not even mention

neighboring parcels. Pls.’ Br. Ex. V (Errata), ECF 4-19; Pls.’ Br. Ex. C, ECF 4-11. And

Plaintiffs make no mention of the steps Montana and the tribal entities have taken steps to reduce

those risks. 2019 Winter Plan 6-7 (discussing how, ahead of the 2017-18 season, tribal and state

hunters “signed a Memorandum of Agreement for coordinating bison harvest in the Beattie

Gulch area near Gardiner, Montana, including common hunt protocols, safety provisions,

regulations, and enforcement.”). Instead, Ms. Lynn offers limited and conclusory allegations to

support her assertion that the hunt will be substantially more dangerous in the 2019-2020 hunting



                                                 34
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 39 of 47



season than in years past. ECF 4-1 at 18-19. Plaintiffs make no effort to grapple with the fact

that, though hunting is to some extent an inherently dangerous activity, the agencies, hunting

tribes, and the other IBMP partners have been working together for years to promote safe

hunting practices. See, e.g., Tribal MOA, Erikson Decl. ¶ 5.15 And, of course, Plaintiffs are not

hunters, and have no right to assert third-party injuries.

       Plaintiffs’ fears of the transmission of brucellosis is even more speculative. Nothing in

Plaintiffs’ Complaint or the corresponding declarations establishes that the potential increase in

the number of bison killed during the hunt increases the risk of brucellosis transmission. Nor do

Plaintiffs allege that anyone has ever contracted brucellosis as a result of bison hunting at Beattie

Gulch. In fact, Plaintiffs’ expert, Dr. Peter Nara, confirms that any risk from bison hunting at

Beattie Gulch is presently unknown. ECF No. 4-45, 8. Additionally, as Plaintiffs concede, not

all bison have brucellosis. ECF No. 4-1. Plaintiffs’ argument is based solely on alleged and

unsupported speculation and an attenuated chain of hypothetical events; Plaintiffs assume (1)

that the number of bison killed will increase, despite the State’s ability to regulate both the

number of hunters and allowable kills; (2) that the bison killed will have brucellosis; and (3) that

Plaintiffs will come into contact with those contaminated remains. Plaintiffs cannot, in the

absence of any factual support, simply construct a worst-case scenario to justify the relief sought

in this instance. Mere speculation simply is not enough to show a “substantial increase in risk of

harm.” See Food & Water Watch, Inc., 808 F.3d at 914–21.




15
  Plaintiffs also allege that they “heard some hunters hunting bison at night or after dark[,] ECF
4-27, 10, and saw “a tribal warden’s signal lights as he raced to where a shooter was firing at
other people,” ECF 4-36, 3, they are in increased danger. Shooting at private residences, at other
people, or at night would be a violation of the hunting permits and Montana safety regulations.
See Tribal MOA; Montana Hunting Regs. These unsubstantiated allegations of regulatory non-
compliance are not sufficient to establish standing, much less irreparable harm.
                                                  35
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 40 of 47



       But Plaintiffs brucellosis theory is more attenuated still; Plaintiffs’ Complaint is devoid

of any allegation that there is a “substantial probability” that they personally are likely to

contract brucellosis. Instead, Ms. Lynn offers little more beyond an anecdote that she once

encountered a woman, living in a tepee near her cabins, covered in blood while “making purses

out of the bison stomachs.” ECF 4-27, 11-12. Ms. Lynn acknowledges that she does not know if

this woman contracted undulant fever. Id. Even taken as true, this anecdote is meaningless

here—Plaintiffs do not allege that the woman was injured, that she is a member of Plaintiffs’

organization, or that any injury encountered as a result of voluntary contact with bison remains is

fairly traceable to Defendants. These allegations fall far short of showing a direct harm. Winter,

555 U.S. at 22, 129 S.Ct. 365.16

               ii.     Plaintiffs’ Alleged Aesthetic Injuries Do Not Establish a Clear and
                       Present Need for Equitable Relief
       Plaintiffs have failed to allege a continuous and ongoing harm to their ability to observe

bison that meets the rigorous standard for showing irreparable harm. Ms. Lynn contends that she

suffers aesthetic harms from no longer “seeing the bison roaming freely as they did from 2006 to

2011.” ECF 4-27, 17. The Yellowstone bison herd remains free roaming, and Ms. Lynn does

not expand on why she can no longer take pictures of the bison. As stated above, bison may not

be hunted within Yellowstone National Park; nothing prevents Ms. Lynn from observing the

bison on nearby Park Service land free from the fear of encountering bison hunting.




16
   Plaintiffs make the unfortunate decision to analogize their situation to those of the
Guantanamo detainees in Al-Joudi v. Bush. 406 F. Supp. 2d 13, 20 (D.D.C. 2005). There,
petitioners alleged that fellow detainees were allegedly force fed through nasogastric tubes
without any sedative, which caused them to vomit substantial amounts of blood. Id. at 17.
Plaintiffs suggestion that they are faced with he “same irreparable injury with even more force”
than the Al-Joudi petitioners notwithstanding, ECF 4-1, 42, that case has nothing to do with one
at bar.
                                                  36
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 41 of 47



       Additionally, neither Ms. Lynn, nor any other individual, enjoys an exclusive and

unfettered right to bison on the Gallatin National Forest. Forest System lands are managed under

the principle of multiple use, and hunting is a permissible use. 16 U.S.C. § 528; see also 16

U.S.C. § 7913(a)(2).

       Plaintiffs’ allegations of increased risk of physical and aesthetic injury fail to meet the

irreparable harm threshold because they are uncertain, theoretical, and not “so imminent that

there is a clear and present need for equitable relief.” See Carson, 330 F.Supp.3d at 63.

               iii.    Plaintiffs’ Alleged Economic Harms are not “Beyond Remediation”
       Plaintiffs’ final alleged injury—economic harm—is not “beyond remediation” and thus

also fails to meet the irreparable harm threshold. See League of Women Voters, 838 F.3d at 7-8.

“The standard for showing irreparable harm in this jurisdiction is strict, and economic harm

alone is generally not sufficient to warrant this Court’s granting of a motion for a preliminary

injunction.” Safari Club Intern. v. Salazar, 852 F.Supp.2d 102, 120 (D.D.C. 2012); see also

Wisconsin Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (“economic loss does not, in

and of itself, constitute irreparable harm.”) “Recoverable monetary loss may

constitute irreparable harm only where the loss threatens the very existence of the movant’s

business.” Wisc. Gas Co., 758 F.2d at 674 (citing Wash. Metro. Area Tran. Comm’n v. Holiday

Tours, Inc., 559 F.2d 841, 843 n. 2 (D.C.Cir.1977)).

       Ms. Lynn claims that she suffered economic harm because her property value has

declined.17 ECF 4-1, 27 ¶ 52. Though Ms. Lynn argues the existence of her business is at stake

because she “almost had to sell one rental cabin,” See ECF 4-1 at 40, 42, she does not include

any corroborating evidence. Further, Ms. Lynn has “not shown that a temporary injunction


 Pure economic harm also falls squarely outside of NEPA’s zone of interests. See ANR Pipeline
17

Co. v. FERC, 205 F.3d 403, 408 (D.C. Cir. 2000).
                                                 37
           Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 42 of 47



would stop or reverse the [alleged] drop in the value of [her property] that has already taken

place.” Salazar, 852 F.Supp.2d at 120. Thus, to the extent Plaintiffs present Ms. Lynn’s

economic harm claims as an irreparable economic harm argument, “these arguments do not

suffice to warrant the extraordinary remedy of injunctive relief.” See id.

           Plaintiffs’ claims of injury18 are entirely speculative and do not rise to the level of

cognizable injuries in fact caused by Defendants’ conduct, much less the “higher threshold of

irreparable harm” required to succeed on a motion for a preliminary injunction. See League of

Women Voters, 838 F.3d at 7. Plaintiffs are not entitled to the remedy they seek.

     IV.      Plaintiffs’ delay counsels against a finding of irreparable harm.

           For reasons known only to them, Plaintiffs waited roughly ten months to file this action

after the 2019 Winter Operating Plan was published. See 2019 Winter Plan 1 (noting the plan

was approved on December 31, 2018). Delay in filing a preliminary injunction supports a

conclusion that the plaintiff cannot satisfy the irreparable harm prong. See Fund For Animals v.

Frizzell, 530 F.2d 982, 987 (D.C. Cir. 1975) (“Our conclusion that an injunction should not issue

is bolstered by the delay of the appellants in seeking one.”). Indeed, “[a]n unexcused delay in

seeking extraordinary injunctive relief may be grounds for denial because such delay implies a

lack of urgency and irreparable harm.” Open Top Sightseeing USA, 48 F. Supp. 3d at 90

(citation omitted). This Court and the United States Court of Appeals for the District of

Columbia have underscored plaintiffs’ delay when denying motions for a preliminary injunction.

In Fund for Animals, for example, the D.C. Circuit Court of Appeals reasoned that its decision to


18
  Similarly, Plaintiffs have failed to articulate an irreparable harm related to their NEPA claim
that is likely to occur in the absence of a preliminary injunction. A bare procedural defect is
insufficient to support standing, much less irreparable harm. Brady Campaign to Prevent Gun
Violence v. Salazar, 612 F. Supp. 2d 1, 24 (D.D.C. 2009); Fund for Animals v. Norton, 281 F.
Supp. 2d 209, 222 (D.C. Cir. 2003).

                                                     38
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 43 of 47



deny the plaintiffs’ motion for preliminary injunction was “bolstered” by the plaintiffs’ 44-day

delay in bringing suit. Fund for Animals v. Frizzell, 530 F.2d 982, 987-88 (D.C. Cir. 1975). The

Court stated that the delay was “inexcusable.” Id. at 987.

        Plaintiffs’ claims against the 2019 Winter Operations Plan ripened when that document

was published on December 31, 2018. As discussed supra, many aspects of Plaintiffs’ challenge

are so stale as to be time-barred, and Plaintiffs concede that they have raised their objections

regarding the hunt “[f]or years . . . at regular IBMP meetings.” Plaintiffs offer no explanation as

to how these issues have suddenly become an emergency, nor do they provide any basis for their

delay, which has pressed the parties and this Court into an eleventh-hour, emergency posture.

This unexcused delay is strong evidence “that any alleged harm lacks the urgency and

immediacy required to grant the extraordinary relief the plaintiffs[] request.” Open Top

Sightseeing, 48 F. Supp. 3d at 91. This Court should decline Plaintiffs’ late-arriving request to

disrupt the status quo on the eve of the State hunting season, especially in light of the substantial

public and government interests discussed below.

   V.      The Balance of Equities and Public Interest Counsel Against an Injunction

        In considering the extraordinary remedy of a preliminary injunction, “courts must balance

the competing claims of injury and must consider the effect on each party of the granting or

withholding of the requested relief.” Winter, 555 U.S. at 24 (internal quotations and citations

omitted). And, “[i]n exercising their sound discretion, courts of equity should pay particular

regard for the public consequences” that would issue from an injunction. Weinberger v. Romero-

Barcelo, 456 U.S. 305, 312 (1982). Where, as here, an injunction is sought against the

government, these inquiries largely merge. See Nken v. Holder, 556 U.S. 418, 435 (2009).




                                                 39
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 44 of 47



       Plaintiffs have not met their burden to show that the balance of harms favors an

injunction or that emergency relief is in the public interest. As discussed supra, Plaintiffs’

alleged health and safety harms are highly speculative and uncertain; indeed, Plaintiffs come

forward with no evidence showing that anyone has ever contracted undulant fever or been

otherwise injured by bison hunting.19 In contrast, the harms to tribal and state hunters from

Plaintiffs’ requested relief are certain. An injunction ordering the Forest Service to close off

hunting opportunities would immediately deprive tribal hunters of “aboriginal rights to hunt

bison on certain federal (USFS, BLM) and state lands in the Yellowstone area of Montana under

treaties with the U.S. Government.” December 1, 2011 Memo 5. As discussed in the IBMP EIS,

for many tribes, “[b]ison are a link to the spiritual world,” IBMP EIS, 328, and Appendix I to the

EIS summarizes comments received from tribes regarding the importance of bison during the

IBMP planning process. Id. at 772-95 (discussing historic treaty hunting rights and other

interests in bison management from American Indian tribes and tribal organizations in the

Yellowstone area).20 Court-ordered closure would also harm the interests of state hunters,

especially in light of the limited opportunities for big game hunting recognized in the Gallatin

Forest Plan. Gallatin National Forest Plan III-71; V-9, 14.21



19
   And while the State of Montana has recognized and sought to cure safety concerns associated
with the hunt, those efforts only mention risks to hunters, not Plaintiffs. Cf. January 27, 2017
Hunting Regulations Memo (implementing Montana statutory and regulatory hunting safety
authorities); September 21, 2018 Letter (requesting public review and comment on a proposed
state hunting closure in the Beattie Gulch area).
20
   Indeed, the intersection of federal land management and the exercise of tribal treaty rights is a
complex, legal issue, see, e.g., Herrera v. Wyoming, 139 S. Ct. 1686, 1693 (2019), which
counsels against disrupting the status quo through a preliminary injunction. Especially so where,
as here, the only emergency is of Plaintiffs’ own making.
21
   Plaintiffs dismissively refer to all hunting in the area as “recreation,” Pls.’ Br. 45, because
Plaintiffs make no effort to distinguish between the tribal hunting rights—which account for the
majority of bison hunting in the area—and the much smaller number of state hunting permits.
See Doc. 4-31 MFWP closure notice 3.
                                                 40
          Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 45 of 47



       Plaintiffs’ requested remedy also implicates the Forest Service’s strong interests in

preserving its fundamental management prerogatives and discretion, including the ability to

cooperate with state wildlife agencies and their hunting regimes. See 36 C.F.R. Part 241.

Plaintiffs overtly challenge the well-established cooperative federalism scheme that governs

wildlife management on National Forest System Lands, Pls.’ Br. 18 (citing Martin Nie et al.,

Fish and Wildlife Management on Federal Lands: Debunking State Supremacy, 47 Envtl. L. 797,

857-58 (2017)), and the remedy they request would injure the federal government’s relationship

with the other sovereigns in the area by upending the collaborative management decisions made

by the IBMP members. A preliminary injunction would also abridge the Park Service’s statutory

discretion to “sell or otherwise dispose of surplus buffalo,” 16 U.S.C. § 36, and frustrate

Congress’ plain intent to invest that authority in the Park Service alone.

       Contrary to Plaintiffs’ argument that the agencies and the public will suffer “little, if any”

harm from preliminary relief, there are substantial federal, state, tribal, and local interests

implicated. All counsel strongly against an injunction. This Court should deny Plaintiffs’

motion.




                                                  41
        Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 46 of 47



                                         CONCLUSION

       For the foregoing reasons, and also for those stated in Defendants’ motion to transfer

venue, this Court should either deny Plaintiffs’ motion for a preliminary injunction or else

transfer this entire case—including Plaintiffs’ request for preliminary relief—to the District of

Montana.



       Respectfully submitted this 31st day of October, 2019,


                                                  JEAN E. WILLIAMS
                                                  Deputy Assistant Attorney General
                                                  U.S. Department of Justice
                                                  Environment & Natural Resources Division

                                                  /s/ Tyler M. Alexander    __
                                                  TYLER M. ALEXANDER
                                                  Trial Attorney
                                                  Natural Resources Section
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044-7611
                                                  Tele: (202) 305-0238
                                                  Fax: (202) 305-0506
                                                  tyler.alexander@usdoj.gov

                                                  /s/ Jennifer A. Najjar
                                                  JENNIFER A. NAJJAR
                                                  Trial Attorney
                                                  Natural Resources Section
                                                  P.O. Box 7611
                                                  Washington, D.C. 20044-7611
                                                  Tele: (202) 305-0476
                                                  Fax: (202) 305-0506
                                                  emma.hamilton@usdoj.gov
                                                  Attorneys for Defendants

                                                  /s/ Emma L. Hamilton
                                                  EMMA L. HAMILTON
                                                  Trial Attorney
                                                  Natural Resources Section
                                                  P.O. Box 7611

                                                42
Case 1:19-cv-03144-BAH Document 25 Filed 10/31/19 Page 47 of 47



                               Washington, D.C. 20044-7611
                               Tele: (202) 305-0479
                               Fax: (202) 305-0506
                               emma.hamilton@usdoj.gov
                               Attorneys for Defendants




                              43
